
	

113 HRES 55 IH: Honoring the life of Trayvon Martin, urging the repeal of Stand Your Ground laws, and calling on the United States Government to address the crisis of racial profiling.
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 55
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Ms. Wilson of Florida
			 (for herself, Mr. Cleaver,
			 Mrs. Christensen,
			 Ms. Sewell of Alabama,
			 Mr. Rush, Ms. Lee of California,
			 Ms. Jackson Lee,
			 Mr. Richmond,
			 Ms. Chu, Ms. Brown of Florida,
			 Ms. Norton,
			 Mr. Conyers, and
			 Mr. Danny K. Davis of Illinois)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the life of Trayvon Martin, urging
		  the repeal of Stand Your Ground laws, and calling on the United States
		  Government to address the crisis of racial profiling.
	
	
		Whereas Trayvon Martin would have celebrated his 18th
			 birthday on February 5, 2013;
		Whereas on February 26, 2012, Trayvon Martin, an
			 African-American youth, was horrifically shot and killed while walking from his
			 local 7-Eleven in Sanford, Florida, because he was viewed as
			 suspicious by George Zimmerman;
		Whereas Zimmerman, a self-appointed, untrained
			 neighborhood watch volunteer, admitted to police that he shot Martin in the
			 chest;
		Whereas Trayvon Martin was racially profiled, stalked,
			 chased, made to fight for his life, and ultimately murdered;
		Whereas Zimmerman raised a self-defense claim
			 and Martin, as the deceased victim, was unable to rebut such claim;
		Whereas a police officer is held accountable for every
			 bullet he or she discharges, and a private citizen should be held to the same
			 standard with regard to the use of deadly physical force;
		Whereas Trayvon Martin’s brutal death and the
			 inconceivable fact that his killer remains free should not be ignored;
		Whereas over 2,200,000 signatures have been collected on
			 an online petition demanding justice for Martin’s family;
		Whereas Zimmerman’s unfounded assumptions and racial bias
			 led to the use of deadly force;
		Whereas Travyon Martin was a victim of the prejudice and
			 societal isolation of Black boys and men;
		Whereas this case sets a horrific precedent of vigilante
			 justice and compromises the integrity of the legal system;
		Whereas Florida’s Stand Your Ground law has been
			 criticized by both the legal and law enforcement communities;
		Whereas John F. Timoney, the former Miami police chief,
			 Philadelphia police commissioner and deputy police commissioner in New York,
			 has declared Stand Your Ground laws to be a recipe for disaster,
			 which give citizens unfettered power and discretion with no
			 accountability;
		Whereas over 20 States have passed and implemented Stand
			 Your Ground laws;
		Whereas Stand Your Ground laws dramatically and recklessly
			 expand the right of citizens to use deadly force, and have been the subject of
			 national scrutiny in the wake of Trayvon Martin’s death; and
		Whereas Stand Your Ground laws were drafted by
			 organizations, corporations, and individuals that ignored advice from experts
			 explaining that such laws would compromise public safety, disproportionately
			 impact communities of color, and would result in offenders circumventing
			 prosecution: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns unfounded
			 reliance on Stand Your Ground laws to protect actions that extend far beyond
			 historical use of self-defense;
			(2)urges any State
			 legislature to reject or repeal Stand Your Ground legislation;
			(3)commits to
			 developing incentives for States to find alternatives to Stand Your Ground
			 legislation such as grants for community policing;
			(4)encourages States
			 to create penalties for individuals found to have caused substantive harm
			 through racial profiling; and
			(5)urges the United
			 States Commission on Civil Rights to seek to elevate the social status of Black
			 men and boys by undertaking studies to understand and correct the underlying
			 causes of higher rates of school expulsions and suspensions, homicides,
			 incarceration, poverty, violence, drug abuse, as well as income, health, and
			 educational disparities among Black males.
			
